Citation Nr: 0736567	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-26 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Missouri (the RO).  

Procedural history

The veteran served on active duty in the United States Navy 
from February 1974 to August 1975.

In May 1984, the veteran filed a claim of entitlement to 
service connection for acute anxiety.  That claim was denied 
in a June 1984 rating action.  The veteran appealed that 
decision in September 1984.  In a June 1985 decision, the 
Board denied the veteran's claim on the merits.

In April 2003, the veteran filed to reopen his previously-
denied claim of entitlement to service connection for a 
psychiatric disability.  This claim was denied in the above-
referenced March 2004 rating decision.  The veteran initiated 
an appeal of this decision and requested de novo review by a 
Decision Review Officer (DRO).  The DRO issued a statement of 
the case (SOC) in June 2004 that continued the denial of his 
claim.  The veteran's appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in July 
2004.

The veteran initially requested a Travel Board hearing; 
however, he subsequently requested a video hearing instead.  
He withdrew his hearing request in a September 2005 
statement.  See 38 C.F.R. § 20.704(e) (2007).

In January 2006, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2007).



In a decision dated January 24, 2006, the Board denied the 
request to reopen the previously-denied claim of entitlement 
to service connection for an acquired psychiatric disorder.  
The veteran appealed the Board's January 2006 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

In April 2007, counsel for the veteran and the Secretary of 
VA filed a Joint Motion for Partial Remand.  In that Joint 
Motion, the parties noted that the Board incorrectly required 
the veteran to provide new and material evidence for "all of 
the unestablished facts."  The parties also stated that the 
Board incorrectly "shifted the focus of inquiry from 
evidence of an in-service disease or injury, to whether nexus 
evidence had been submitted," and therefore inappropriately 
based its denial on lack of new and material evidence 
pertaining to nexus.  See the April 2007 Joint Motion, page 
4.  An Order of the Court dated April 10, 2007 granted the 
motion and remanded the claim.  The case was subsequently 
returned to the Board.

Issues not on appeal

Two other issues on appeal, entitlement to service connection 
for a spine disorder and a headache disorder, were remanded 
by the Board in January 2006 for additional development.  To 
the Board's knowledge, such development has yet to be 
completed; therefore, these two issues are not currently 
within the Board's jurisdiction.

In an August 2006 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus and right and left knee 
disorders.  To the Board's knowledge, the veteran has not 
disagreed with that decision and it is therefore not in 
appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The veteran filed a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) in July 2007.  It appears 
that the RO may be working on that claim via a temporary file 
while the veteran's claims folder is at the Board.  In any 
event, the matter of entitlement to TDIU is not currently in 
appellate status.


FINDINGS OF FACT

1.  In a June 1985 decision, the Board denied service 
connection for an acquired psychiatric disorder.  

2.  The evidence associated with the claims folder subsequent 
to the June 1985 Board decision is cumulative and redundant 
of the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's June 1985 decision denying service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  Since the June 1985 Board decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  38 U.S.C. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder.  Implicit in his claim is 
the contention that new and material evidence sufficient to 
reopen the previously-denied claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board emphasizes that for claims to reopen, such as the 
instant case, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

The Board's January 2006 decision contained an extensive 
discussion of the requirements of the VCAA's duty to notify 
[see the Board's January 24, 2006 decision, pages 4-7.]  The 
Board concluded as follows: "In short, the record indicates 
that the veteran received appropriate notice under 38 U.S.C. 
§ 5103 and Quartuccio [v. Principi, 16 Vet. App. 183 
(2002)]."

The Court Order did not identify any defect in the Board's 
January 2006 decision regarding the notification provisions 
of the VCAA.  Nor did the parties or the Court itself 
identify any deficiencies with respect to VCAA notice 
compliance on the part of VA.  The reason for remand, as 
stated by the Court, was so the Board could apply the correct 
legal standard to his claim, as it had inappropriately based 
its denial on lack of new and material evidence pertaining to 
nexus.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA.  Nor did the Court.

Although the Court's April 2007 Order serves to vacate the 
Board's January 2006 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the VCAA's notification 
requirements to the veteran.  In other words, through the 
Board' January 2006 denial, the veteran has already had an 
extensive advisement of the VCAA's duty to notify.

Given the Court's injunction against piecemeal litigation, 
the Board is confident that the notification portions of the 
VCAA are not an issue in this case.  That is, the Board 
believes that the law of the case is that there are no VCAA 
notification defects which have been raised by the veteran 
and which need be addressed by the Board.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

Since the Board's January 2006 decision, there has been a 
significant recent Court decision concerning the VCAA.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated June 25, 2007, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the June 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
claim.  In other words, any lack advisement as to those two 
elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's initial 
claim of entitlement to service connection was denied based 
on elements (2), existence of a disability, and (3), 
connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those crucial elements.  

The veteran was obviously not initially provided notice of 
the Dingess decision prior to the initial adjudication of his 
claim, which was by rating decision in March 2004.  The Board 
is of course aware of the decision of the Court in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  

Crucially, the veteran was provided with Dingess notice 
through the June 2007 letter, and he subsequently indicated 
that he had no additional evidence to submit on his claim.  
See the October 11, 2007 90-Day Letter Response Form.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice.

Subsequent to the Court's Order, on September 19, 2007, the 
Board wrote to the veteran, asking if there was any 
additional evidence and argument to submit.  
This further satisfies the "give us everything you've got" 
provision contained in 38 C.F.R. § 3.159 which was referenced 
by the Court in Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

It is abundantly clear from pleadings to the Court, and 
statements made to the Board that the veteran and his 
representative are fully aware of what is required under the 
VCAA.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]; see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) [VA has no further duty to notify a veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim]. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist 

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  He has declined the option of a 
personal hearing.

Accordingly, the Board will proceed to a decision as to 
whether new and material evidence has been submitted which is 
sufficient to reopen the veteran's previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

The law and regulations provide that compensation shall not 
be paid if disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).

Finality/new and material evidence

In general, decisions by the Board are final.  38 U.S.C.A. § 
7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100 (2007).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2003, this claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  Implicit in his claim is the 
contention that new and material evidence has been received 
which is sufficient to reopen the claim.

Compliance with the Court's directives

In the April 2007 Joint Motion, both parties asserted that 
"the Board incorrectly required [the veteran] to provide new 
and material evidence for 'all of the unestablished facts.'"  
See the Joint Motion for Partial Remand, page 4.  Instead, 
the Board should have applied the standard that the veteran 
must provide new and material evidence for "an unestablished 
fact necessary to substantiate the claim."  The parties also 
stated that the Board incorrectly "shifted the focus of 
inquiry from evidence of an in-service disease or injury, to 
whether nexus evidence had been submitted," and therefore 
inappropriately based its denial on lack of new and material 
evidence pertaining to nexus.  See Molloy v. Brown, 9 Vet. 
App. 513 (1998) [where the last final disallowance of a claim 
is predicated on the lack of one or more of the three basic 
requirements for entitlement to service connection, 
subsequent attempts to reopen the claim cannot be denied due 
to a lack of a different element or requirement].

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

New and material evidence

The June 1985 Board decision which denied the veteran's claim 
for entitlement to service connection for a psychiatric 
disorder is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).  The Board stated that the 
veteran's personality disorder, noted in service, was a 
congenital or developmental defect and not a disease for 
compensation purposes.  Additionally, the Board found that 
the veteran's symptoms of depression, anxiety and paranoia in 
service "were only acute situational episodes due in part to 
family problems and not manifestations of an acquired 
psychiatric disorder."  See the June 18, 1985 Board 
decision, page 4.  
The Board pointed to the veteran's normal psychiatric 
evaluation at the time of his separation from service to 
support this finding.  As for the veteran's 1984 diagnoses of 
"probable bipolar disorder" and "cyclothymic mood 
disorder," the Board stated that such were not shown in 
service or for many years thereafter.  

The veteran's claim was thus denied by the Board in June 1985 
based on lack of evidence of an in-service disease or injury 
[Hickson element 2].  To warrant reopening of the claim, 
there must be new and material evidence as to this element.  
See 38 U.S.C.A. § 5108.  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
received evidence (i.e., after June 1985) bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran evidenced psychiatric disease in 
service.  See 38 C.F.R. § 3.156 (2007).  [This approach is 
congruent with the ambit of the Joint Motion, discussed 
above.]

The additional evidence received since the June 1985 Board 
decision consists of copies of the veteran's service medical 
records, private treatment records and statement from private 
physicians which discuss unrelated ailments, an unrelated VA 
examination report and numerous lay statements.  

With respect to the copies of the veteran's service medical 
records, such were of record at the time of the Board's June 
1985 denial and therefore cannot be considered new.

As for the veteran's private medical records, they mostly 
discuss unrelated ailments and are therefore not material to 
the veteran's claim.  The veteran's representative 
specifically points to a June 1998 diagnosis of 
"depression" by R.A.J., M.D. in June 1998.  See the 
December 21, 2005 Informal Hearing Presentation.  As with the 
1984 diagnoses of "probable bipolar disorder" and 
"cyclothymic mood disorder" considered by the Board in the 
June 1985 denial, this evidence of a current psychiatric 
disorder does not pertain to whether the veteran had an in-
service psychiatric disease or injury, and is thus not 
material to his claim to reopen.  

Also of record is a January 2006 statement from L.S., M.D., 
and a VA examination report dated in May 2007, both 
pertaining to the veteran's unrelated back and headache 
problems.  Such are obviously not material to the veteran's 
claim.

The various lay statements reflect the veteran's own 
contentions that he currently has an acquired psychiatric 
disorder that is related to service.  These are essentially 
reiterations of similar contentions raised previously to the 
effect that his psychiatric problems originated in military 
service.  As such, these statements are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, these statements in essence involve medical nexus, 
which as discussed in connection with the Joint Motion above 
is not the focus of the Board's inquiry.    

The veteran's representative has argued that the lay 
statements of record, which attest to the veteran's symptoms 
immediately after his return from service, constitute new and 
material evidence.  See the October 24, 2007 Informal Hearing 
Presentation.  However, these lay assertions of the veteran's 
condition post-service can establish Hickson element (2), 
which concerns in-service disease or injury.  Moreover, 
though the January 2004 lay statement from M.D. indicated he 
"noticed a change in [the veteran] after his first leave," 
he indicated this "change" was manifested by back pain, 
headaches and a short temper.  Even presuming the credibility 
of this statement per Justus, that someone evidenced a 
"short temper" upon return to military service in no way 
indicates the presence of psychiatric disease in service.  If 
anything, this statement is reflective of the veteran's 
documented in service personality problems, which as detailed 
above is not a disability subject to service connection.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to a claimant is not new and material].

The Board emphasizes that although they can certainly attest 
to the veteran's symptoms, it is now well established that 
lay persons without medical training, such as the veteran and 
the authors of the lay statements, are not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities. See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. The lay 
statements are not competent medical evidence and do not 
serve to establish the existence of an acquired psychiatric 
disorder in service and/or of a psychosis within the one year 
statutory presumptive period after service. 

Significantly with respect to this case, in Moray v. Brown, 5 
Vet. App. 211, 214 (1993), the Court specifically stated that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Therefore, the lay 
statements of record, to include the January 2004 statement 
that the veteran had a "short temper" after returning to 
service after his first period of leave, do not suffice to 
reopen the veteran's claim, as they do not establish the 
presence of an in-service acquired psychiatric disease.

In short, the evidence submitted subsequent to the June 1985 
Board denial of the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability is 
cumulative and redundant of the evidence of record at that 
time, and it therefore does not raise a reasonable 
possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for an acquired psychiatric disorder is not 
reopened.  The benefit sought on appeal remains denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


